That the certificate of a Judge of the County Court and Justice of the Peace, prescribed in the act entitled, an act relating to gaols and gaolers, and for the relief of persons imprisoned therein, passed March the 9th, A. D. 1797, delivered to a prisoner admitted to the liberties of the prison, is a sufficient bar to an action brought by the sheriff or his assignee upon the bail-bond, and escape assigned as a breach, without setting forth other than substantially and as inducement, the mesne process. That all exceptions to such process must be taken before the Court holden by the Judge and Justice. That the Supreme and County Courts cannot judge over the Court of Gaol Delivery, as it is vulgarly called, where the *360process is merely voidable, but only where it is void ab initio.
Daniel Chipman and Arrias Marsh, for plaintiff.
Lott Hall, for defendant.
Judgment, that plea in bar is sufficient.
This decision has not been since shaken.*

 Vide ante, this volume, page 221. Zachariah Childs, Assignee of Rankin, sheriff, v. James Morse and Levi Osgood.